DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows: 
“1. An oscillating decorticating burr system for arthrodesis comprising: at least one disposable burr having a semi-spherical concave shape comprising a burr wall and a recess therein, wherein the semi-spherical concave shape is configured to allow the at least one disposable burr to fit within a joint space of a hand or foot, wherein the at least one disposable burr is configured to oscillate to remove articular cartilage and subchrondral bone within the joint space; a burr support post having a proximal end and a distal end, said distal end of the burr support post removably attached to the at least one disposable burr; a handle having a proximal end and a distal end, the handle comprising an input for controlling [[an]] the oscillation of the at least one disposable burr; and wherein the distal end of the handle is attached to the proximal end of the burr support post.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 2, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
3 is objected to because of the following informalities: In Line 2, the word --disposable-- should be added before the word “burr”, and the limitation “one of the at least one” should be deleted. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 1, the limitation --of the handle-- should be added after the word “input”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: In Line 1, the limitation --of the handle-- should be added after the word “input”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities and should be amended as follows:
 “11. An oscillating decorticating burr system for arthrodesis comprising: at least one burr having a semi-spherical concave shape comprising a burr wall and a recess therein, wherein the wall comprises a roughened outer surface semi-spherical concave shape is configured to allow the at least one burr to fit within a joint space of a hand or foot, wherein the at least one burr is configured to oscillate to remove articular cartilage and subchrondral bone within the joint space; a burr support post having a proximal end and a distal end, said distal end of the burr support post attached to the at least one burr; and a handle having a proximal end and a distal end, wherein the distal end of the handle is attached to the proximal end of the burr support post.” Appropriate correction is required. 
12 is objected to because of the following informalities: In Line 1, the word --wherein-- should be added after the comma, and in Line 2, the word “comprising” should be replaced with the word --comprises--. Appropriate correction is required. 
Claim 15 is objected to because of the following informalities and should be amended as follows:
“15. A method for removing articular cartilage and subchondral bone by decortication comprising: providing a plurality of disposable burrs, wherein each from the plurality of disposable burrs based on [[the]] a size and a shape of a joint space of a particular patient; attaching the selected burr to a handle; selecting an oscillating speed using a control on the handle to cause the burr to oscillate, wherein the [[oscillation]] oscillating speed is based on a material to be removed; inserting the burr into the joint space; and placing the burr against a joint surface to remove articular cartilage or subchrondral bone from the joint.” Appropriate correction is required. 
Claim 16 is objected to because of the following informalities: In Line 4, the word --selected-- should be added before the word “burr”. Appropriate correction is required. 
Claim 17 is objected to because of the following informalities and should be amended as follows: 
“17. The method of claim 15, wherein the selected oscillating speed is within a range of 100-10,000 Hz.” Appropriate correction is required. 

“18. The method of claim 15, wherein the selected oscillating speed is below about 5,000 Hz.” Appropriate correction is required. 
Claim 19 is objected to because of the following informalities and should be amended as follows: 
“19. The method of claim 15, wherein the selected oscillating speed [[of]] is about 240 Hz.” Appropriate correction is required. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites the limitation “wherein the at least one burr comprises a roughened surface on an entirety of the outer surface”. The “on an entirety of the outer surface” portion of the limitation is not recited in the specification, since Paragraph [0023] only recites that “The burr 102 presents a roughened surface on both faces.” And “The roughened surface of burr 102 may be formed of various hardened materials.” Furthermore, the drawings do not depict the roughened surface. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 14 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 at Line 2 recites the limitation “having a diameter of about 5-50 mm” and at Line 3 recites the limitation “having a diameter of about 50-100 mm”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitations “a diameter of about 5-50 mm” and “a diameter of about 50-100 mm” are rendered indefinite by use of the relative term. For purposes of examination, the limitations are being interpreted as “a diameter of 5-50 mm” and “a diameter of 50-100 mm”. Appropriate correction is required. 
Claim 9 recites the limitation “wherein one of the plurality of oscillation speed settings is about 240 Hz”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the limitation “about 240 Hz” is rendered indefinite by use of the relative term. Appropriate correction is required. 
about 240 Hz”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the limitation “about 240 Hz” is rendered indefinite by use of the relative term. Appropriate correction is required. 
Claim 18 recites “an oscillating speed below about 5,000 Hz.” The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitation “below about 5,000 Hz” is rendered indefinite by use of the relative term. For purposes of examination, the limitation is being interpreted as “below 5,000 Hz”. Appropriate correction is required. 
Claim 19 recites “an oscillating speed of about 240 Hz.” The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the limitation “about 240 Hz” is rendered indefinite by use of the relative term. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attaching mechanism” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-7 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon (US PG Pub No. 2007/0275348) in view of Blain et al. (US PG Pub No. 2016/0184046).
Regarding Claims 1 & 10, Lemon discloses an oscillating decorticating burr system (Fig. 1A, Paragraphs [0028, 0036-0038, 0063]) for arthrodesis comprising: a disposable burr (tool tip 1/bur 14, Fig. 1A, Paragraph [0038]. The bur 14 can be disposed of or trashed after use.) comprising a burr wall (exterior wall of 14), wherein the burr is capable of fitting within a joint space of a hand or foot (The bur 14 is fully and structurally capable of fitting within a hand or foot joint space.), wherein the burr is configured to oscillate to remove articular cartilage and subchrondral bone (via removable connection with a sonically or ultrasonically vibrating handle 6 such as a P-5 ultrasonic energy-emitting hand-piece, Paragraphs [0028, 0036-0038, 0063]); a burr support post (tip holder 4, Paragraph [0036]) having a proximal end (end near 10) and a distal end (end near 12), said distal end of the burr support post removably attached to the at least one disposable burr (via connection between fixation end 8 & 12, Paragraph [0036]); a handle (ultrasonically vibrating handpiece 6, Paragraph [0036]) having a proximal end (end opposite threaded end for grasping, not shown in Fig. 1A) and a distal end (threaded end, not labeled in Fig. 1A), the handle comprising an input for controlling an oscillation of the at least one burr (P-5 ultrasonic energy-emitting handpiece is capable of adjustably transmitting ultrasonic oscillations at a frequency between about 20,000 to about 30,000 cycles per second, Paragraph [0036]); and 
Lemon does not disclose that the burr comprises a semi-spherical concave shape comprising a recess in the burr wall, wherein the burr wall is flexible and configured to conform to the joint space during use. It is noted that only one view of the bur 14 is depicted and thus the full structure of the bur 14 is unknown. Lemon discloses in Paragraph [0038] that the bur 14 is similar in shape to a commercially available diamond-coater bur (e.g., a #4 and a #6 round high speed diamond burs (Endoco, Inc., Memphis, Tenn.); and a 801 round diamond #5801-11 coarse bur (Brasseler USA, Savannah, Ga.), and is capable of abrading away portions of a bone in a predetermined pattern to minimize the generation of frictional heat and the potential for clogging of treatment section 14. Lemon further discloses that the tip holder is universal so that various tool tips can be attached thereto which can be used to enhance the overall performance of surgical procedures (e.g., medical, endodontic, and dental) (Paragraph [0028]) and the universal tip holder allows quick and inexpensive interchanging and coupling of different types of tips or of worn tool tips to the sonically or ultrasonically-vibrating member (Paragraph [0018]).  
Blain et al. discloses a surgical cutting tool (100, Figs. 1-2, Paragraph [0046]) comprising a handle (130) attached to a tool portion (110) having distal end (102) with a cutting head (112) (“first end 112 which can have any of a plurality of different types of tools, such as an awl, curette, screw driver, drill, tap, scalpel, ronguer, forceps, rasp, cauterizer, implant holder, and the like”, Paragraph [0046]), wherein the cutting head (112) comprises a semi-spherical concave shape comprising a curved wall and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the bur of the system of Lemon so that it has a semi-spherical concave shape with recesses in the burr wall forming tooth-like projections and modify the material of the burr to be acrylic as taught by Blain et al. as an alternate flexible cutting head for removable attachment to the vibrating handpiece which facilitates bone removal at a surgical site. 
Regarding Claim 2, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 1, and Lemon further discloses wherein the handle (6) further comprises an adjustable attaching mechanism (threaded post at distal end, not labeled in Fig. 1A) capable of attaching the proximal end of the burr support post (4) to the distal end of the handle at different angles (Based on the angle at which 4 is inserted over and along the threaded post of 6, the angle of connection between 4 and 6 can be varied).
Regarding Claim 3, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 1, and Lemon further discloses wherein the burr comprises a plurality of disposable burrs (tool tip 1/bur 14 as seen in Fig. 1A, in 
Regarding Claim 4 as best understood, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 3, and Lemon further discloses wherein the plurality of disposable burrs comprises a first burr (tool tip 1/bur 14 as seen in Fig. 1A) and a second burr (tool tip 1/bur 14 as seen in Fig. 1B). Lemon does not disclose the first burr having a diameter of 5-50 mm and a second burr having a diameter of 50-100 mm. Lemon does disclose that the tool tips are for bone removal or tooth removal but does not disclose any particular dimensions for the tool tips or surgical instruments. It would have been obvious to one having ordinary skill before the effective filing date of the invention to provide the first burr with a diameter of 5-50 mm and the second burr with a diameter of 50-100 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 5, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 3, and Lemon further discloses wherein the plurality of disposable burrs comprises a first burr (tool tip 1/bur 14 as seen in Fig. 1A) having a first diameter, a second burr (tool tip 1/bur 14 as seen in Fig. 1B) having a second diameter, and a third burr (tool tip 2, Fig. 2A) having a third diameter.
Regarding Claim 6, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 3, and Lemon further discloses wherein the plurality of disposable burrs comprises a first burr (tool tip 1/bur 14 as seen in Fig. 1A) having a first thickness, a second burr (tool tip 1/bur 14 as seen in Fig. 1B) having a second thickness, and a third burr (tool tip 2, Fig. 2A) having a third thickness.
Regarding Claim 7, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 1, except wherein the input of the handle allows a user to control the oscillation of the burr within a range of 100-10,000 Hz. Lemon does disclose in Paragraph [0028] that a sonically-vibrating member is capable of transmitting oscillations to the tool tip at frequencies between 5,000 to 20,000 Hz, either in an elliptical or a longitudinal pattern, or both.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the oscillation range of the handpiece of Lemon from between 5,000-20,000 Hz to between 100 to 10,000 Hz as the Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 11, Lemon discloses an oscillating decorticating burr system (Fig. 1A, Paragraphs [0028, 0036-0038, 0063]) for arthrodesis comprising: at least one burr (tool tip 1/bur 14, Fig. 1A, Paragraph [0038]. The bur 14 can be disposed of or trashed after use.) comprising a burr wall (exterior wall of 14), wherein the burr wall  
Lemon does not disclose that the burr comprises a semi-spherical concave shape comprising a recess in the burr wall. It is noted that only one view of the bur 14 is depicted and thus the full structure of the bur 14 is unknown. Lemon discloses in Paragraph [0038] that the bur 14 is similar in shape to a commercially available diamond-coater bur (e.g., a #4 and a #6 round high speed diamond burs (Endoco, Inc., Memphis, Tenn.); and a 801 round diamond #5801-11 coarse bur (Brasseler USA, Savannah, Ga.), and is capable of abrading away portions of a bone in a predetermined pattern to minimize the generation of frictional heat and the potential for clogging of 
Blain et al. discloses a surgical cutting tool (100, Figs. 1-2, Paragraph [0046]) comprising a handle (130) attached to a tool portion (110) having distal end (102) with a cutting head (112) (“first end 112 which can have any of a plurality of different types of tools, such as an awl, curette, screw driver, drill, tap, scalpel, ronguer, forceps, rasp, cauterizer, implant holder, and the like”, Paragraph [0046]), wherein the cutting head (112) comprises a semi-spherical concave shape comprising a curved wall and a plurality of recesses therein forming a plurality of tooth-like projections (Figs. 1-2), and wherein the cutting head is configured to extend through an incision to a surgical site (Paragraph [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the bur of the system of Lemon so that it has a semi-spherical concave shape with recesses in the burr wall forming tooth-like projections as taught by Blain et al. as an alternate cutting head for removable attachment to the vibrating handpiece which facilitates bone removal at a surgical site. 
Claim(s) 8-9 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon (US PG Pub No. 2007/0275348) in view of Blain et al. (US PG Pub No. 2016/0184046) as applied to claims 1 & 11 above, and further in view of Levy et al. (US PG Pub No. 2005/0142515).
Regarding Claims 8 & 9 as best understood, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 1, except wherein the input comprises a button with a plurality of oscillation speed settings, wherein one of the plurality of oscillation speed settings is about 240 Hz. Lemon does not disclose the structural details of the handpiece 6. 
Levy et al. discloses an ultrasonic oscillating medical cutting tool having a hand grip (Fig. 9, Paragraphs [0054-0055]) and a cutting head, the hand grip including a power storage reservoir such as an electrical battery (202) wherein the electrical battery (202) is electrically coupled to a power control device (204), and wherein the power control device (204) is an electrical switch such as a single pole-single throw switch. Levy et al. further discloses that “An output of the power control device 204 is electrically coupled to an input of a vibrational transducer 206.  According to one embodiment of the invention, the vibrational transducer 206 includes a rotary electric motor 208, such as a permanent magnet DC motor, or a stepper motor.  The rotary electric motor 208 is mechanically coupled at an output shaft thereof to a dynamically unbalanced load 212 such as an eccentric flywheel.  The rotation of the dynamically unbalanced load 212 by the motor acts to produce a periodic oscillatory force on the shaft of the motor 208.  The periodic oscillatory force is transmitted from the shaft of the motor 208 through bearings of the motor to a housing of the motor.  From the motor housing, the oscillatory force is transmitted to the housing 102 of the instrument (as shown in FIG. 8). According to one embodiment of the invention, the vibrational 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the handgrip of the system of the combination with a single pole-single throw switch for controlling the oscillation speed of the burr in a range from about 10 Hz to about 10 kHz as taught by Levy et al. in order to provide the device with a simple control means for varying the speed of the cutting tool during use. 
Regarding Claims 12-13, the combination of Lemon and Blain et al. discloses the claimed invention as stated above in claim 11, except wherein the handle further comprises a switch for controlling an oscillation of the at least one burr, said switch having a plurality of oscillation speed settings, wherein the plurality of oscillation speed settings is within a range of 100-10,000 Hz, and wherein one of the plurality of oscillation speed settings is about 240 Hz. Lemon does not disclose the structural details of the handpiece 6. However, Lemon does disclose in Paragraph [0028] that the sonically-vibrating handpiece is capable of transmitting oscillations to the tool tip at frequencies between 5,000 to 20,000 Hz, either in an elliptical or a longitudinal pattern, or both, or alternatively, the tool tip is actuated using an ultrasonically-vibrating member capable of transmitting oscillations to the tool tip at frequencies between 20,000 to 30,000 Hz.
Levy et al. discloses an ultrasonic oscillating medical cutting tool having a hand grip (Fig. 9, Paragraphs [0054-0055]) and a cutting head, the hand grip including a power storage reservoir such as an electrical battery (202) wherein the electrical battery (202) is electrically coupled to a power control device (204), and wherein the power control device (204) is an electrical switch such as a single pole-single throw switch. Levy et al. further discloses that “An output of the power control device 204 is electrically coupled to an input of a vibrational transducer 206.  According to one embodiment of the invention, the vibrational transducer 206 includes a rotary electric motor 208, such as a permanent magnet DC motor, or a stepper motor.  The rotary electric motor 208 is mechanically coupled at an output shaft thereof to a dynamically unbalanced load 212 such as an eccentric flywheel.  The rotation of the dynamically unbalanced load 212 by the motor acts to produce a periodic oscillatory force on the shaft of the motor 208.  The periodic oscillatory force is transmitted from the shaft of the motor 208 through bearings of the motor to a housing of the motor.  From the motor housing, the oscillatory force is transmitted to the housing 102 of the instrument (as shown in FIG. 8). According to one embodiment of the invention, the vibrational transducer 206 may produce vibrations in a range from about 10 Hz to about 10 KHz.  Other frequencies, including harmonics, may be achievable, depending on the characteristics of a particular system.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the handgrip of the system of the combination with a single pole-single throw switch for controlling the oscillation speed of the burr in a range from about 10 Hz to about 10 kHz as taught by Levy et al. in order to provide the device with a simple control means for varying the speed of the cutting tool during use. 
Allowable Subject Matter
Claims 15-17 & 20 are allowed. See claim objections above.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See claim objections above.
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a method for removing articular cartilage and subchondral bone by decortication comprising: providing a plurality of disposable burrs, wherein each burr has a different size, a different shape, or both a different size and a different shape; selecting a burr from the plurality of disposable burrs based on a size and a shape of a joint space of a particular patient; attaching the selected burr to a handle; selecting an oscillating speed using a control on the handle to cause the burr to oscillate, wherein the oscillating speed is based on a material to be removed; inserting the burr into the joint space; and placing the burr against a joint surface to remove articular cartilage or subchrondral bone from the joint, and there is no reasonable motivation to modify the art of record to have these features.

Lemon and Blain et al. discloses the claimed system as stated above, but Lemon and Blain et al. each fail to disclose a method for removing articular cartilage and subchondral bone wherein the burr is placed against a joint surface to remove articular cartilage or subchondral bone from the joint. Furthermore, there is no reasonable motivation to modify Lemon or Blain with the method steps as claimed without destroying the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775